Case 18-07363-LA11             Filed 06/14/21   Entered 06/14/21 16:48:25   Doc 577   Pg. 1 of 3




  1   MICHAEL D. BRESLAUER [SBN 110259]
      mbreslauer@swsslaw.com
  2   SOLOMON WARD SEIDENWURM & SMITH, LLP
      401 B Street, Suite 1200
  3   San Diego, California 92101
      Telephone: (619) 231-0303
  4   Facsimile: (619) 231-4755
  5   Attorneys for Reorganized Debtor CUKER
      INTERACTIVE, LLC
  6

  7

  8                              UNITED STATES BANKRUPTCY COURT
  9                              SOUTHERN DISTRICT OF CALIFORNIA
 10   In re                                               CASE NO. 18-07363-LA11
 11   CUKER INTERACTIVE, LLC,                             Chapter 11
 12                                                       DEBTOR’S FIRST POST-
                           Reorganized Debtor.            CONFIRMATION STATUS
 13                                                       CONFERENCE REPORT
 14
                                                          Confirmation Order Entered: December
 15                                                       15, 2020
 16                                                       Effective Date of Plan: January 5, 2021
 17                                                       Dept: Two (2)
                                                          Honorable Louise DeCarl Adler
 18

 19

 20             TO THE HONORABLE LOUISE DECARL ADLER, UNITED STATES
 21   BANKRUPTCY JUDGE, CREDITORS, AND ALL INTERESTED PARTIES:
 22             Reorganized Debtor Cuker Interactive, LLC (the “Debtor” or “Cuker”), by
 23   and through its undersigned counsel, provides its first post-confirmation status
 24   report, pursuant to Section VIII(A) of the Debtor’s Plan of Reorganization
 25   confirmed by entry of the Court’s confirmation order on December 15, 2020.
 26             The Debtor has paid all undisputed claims in full in accordance with the Plan.
 27   Cuker has paid approximately 50% of allowed administrative claims and continues
 28   to make regular payments.

      P:01465796.2:60665.001
Case 18-07363-LA11    Filed 06/14/21    Entered 06/14/21 16:48:25   Doc 577   Pg. 2 of 3




  1         The Debtor has only two prepetition claims which have not yet been allowed
  2   and not yet paid: the claims of Pillsbury Winthrop Shaw Pittman, LLP (“Pillsbury”)
  3   and the Wolfe Law Group (“WLG”). The allowed amount of the Pillsbury claim, if
  4   any, will be determined in arbitration. The next scheduled hearing dates are July 7, 8
  5   and 9, 2021, with additional dates set for August and September 2021. Whether
  6   Pillsbury’s claim is secured is being determined by the bankruptcy process. This
  7   Court ruled that California law governed and that Pillsbury’s claim is, therefore,
  8   unsecured. The District Court reversed, holding the claim is secured because non-
  9   California law governed. Cuker appealed the District Court’s determination and the
 10   briefing schedule before the Ninth Circuit Court of Appeals has been scheduled.
 11         With respect to WLG, an adversary proceeding has been commenced to
 12   address Cuker’s objections against WLG’s Third Amended Claim. The parties have
 13   met and conferred in the adversary proceeding and the case will proceed until
 14   completion. WLG’s Third Amended Claim was filed with leave of court following
 15   the Bankruptcy Court’s ruling sustaining Cuker’s objection to a portion of WLG’s
 16   Second Amended Claim and WLG’s appeal of the ruling. The appeal is now
 17   pending before the District Court.
 18         The Debtor has filed its required post-confirmation period reports to the
 19   United States Trustee and is current in the payment of all U.S. Trustee’s fees.
 20   DATED: June 14, 2021             Respectfully submitted,
 21
                                       SOLOMON WARD SEIDENWURM & SMITH, LLP
 22

 23
                                       By: /s/ Michael D. Breslauer
 24                                        MICHAEL D. BRESLAUER
 25                                        Attorneys for Reorganized Debtor CUKER
                                           INTERACTIVE, LLC
 26

 27

 28

                                                 2
Case 18-07363-LA11       Filed 06/14/21      Entered 06/14/21 16:48:25      Doc 577     Pg. 3 of 3




  1                                         PROOF OF SERVICE

  2          I, WENDY A. YONES, declare as follows:
  3           I am employed in the County of San Diego, State of California; I am over the age of
      eighteen years and am not a party to this action; my business address is Solomon Ward
  4   Seidenwurm & Smith, LLP, 401 B Street, Suite 1200, San Diego, CA 92101, in said County and
      State. On June 14, 2021, I served the following document(s):
  5
             DEBTOR’S FIRST POST-CONFIRMATION STATUS CONFERENCE REPORT
  6
      on each of the interested parties as follows:
  7
      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
  8   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On June 14, 2021, I
  9   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
      the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the
 10   email address(es) indicated below:
 11         Robert R. Barnes robertbarn@outlook.com, phall@allenmatkins.com;
             bcrfilings@allenmatkins.com
 12
            Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
 13         K. Todd Curry tcurry@currylegal.com
            Jonathan S. Dabbieri dabbieri@sullivanhill.com, hill@sullivanhill.com;
 14          bkstaff@sullivanhill.com; vidovich@ecf.inforuptcy.com;
             dabbieri@ecf.inforuptcy.com
 15         Peter L. Duncan peterd@psdslaw.com, bonniec@psdslaw.com
            Michael T. O'Halloran mto@debtsd.com, vh@debtsd.com
 16
            David Ortiz david.a.ortiz@usdoj.gov, USTP.REGION15@USDOJ.GOV;
 17          tiffany.l.carroll@usdoj.gov; abram.s.feuerstein@usdoj.gov
            Donald Reid don@donreidlaw.com
 18         Heather L. Rosing HRosing@Klinedinstlaw.com, mruiz@klinedinstlaw.com
            Gerald N. Sims jerrys@psdslaw.com, bonniec@psdslaw.com
 19         United States Trustee ustp.region15@usdoj.gov
 20         Alan Vanderhoff alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net
            Matthew S. Walker matthew.walker@pillsburylaw.com,
 21          renee.evans@pillsburylaw.com; firmwidecalendardocket@pillsburylaw.com;

 22   SERVED BY U.S. MAIL: On June 14, 2021, I served the following person(s) and/or entity(ies)
      at the last known address(es) in this bankruptcy case or adversary proceeding by placing a true and
 23   correct copy thereof in a sealed envelope in the United States Mail, first class, postage prepaid,
      and/or with an overnight mail service addressed as follows:
 24
      I declare under penalty of perjury under the laws of the United States of America that the
 25   foregoing is true and correct.
 26   Dated: June 14, 2021                   By: /s/ Wendy A. Yones
                                                 WENDY A. YONES
 27

 28

                                                       3
